Title: To Thomas Jefferson from Mary Wallden, 5 July 1805
From: Wallden, Mary
To: Jefferson, Thomas


                  
                     Honoured Thomas Jeffeson,
                     George town 5th July 1805
                  
                  I have takene the privelege of pertisiononing to your benevolent hands hoping no offence I am a person that has a famyly to maintain And are a stranger in the place and have Workeed very hard to maintain them untill I have unfortunate Ly have had a spell of syckness Which have rendered me unabled to maintain them when, bread are so dear I am in a state of surfering at the present and shall surfer unless I receive Some reliefe from your benevolent hands Sur look in to my surferings of your humble pertischoner
                  
                     Mary wallden 
                     
                  
               